Citation Nr: 1538262	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  09-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to December 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


FINDINGS OF FACT

1.  The Veteran's current sleep apnea is not shown to be related to his military service.

2.  An August 2007 VA audiological examination revealed no worse than Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.

3.  A May 2014 VA audiological examination revealed no worse than Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The RO's January 2007 and December 2008 letters advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The RO's letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issues on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In April 2014, the Veteran was provided with an examination for sleep apnea.  Taking into account the Veteran's relevant medical records, his lay statements concerning his sleep problems, findings from a physical examination of the Veteran, and a review of medical literature, the examiner provided an adequate opinion addressing the etiology of the Veteran's sleep apnea.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The RO also provided the Veteran with audiological examinations in August 2007 and May 2014.  These examinations were performed by audiologists that had reviewed the Veteran's claims file, reviewed the history of the Veteran's hearing loss with him, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds these examinations adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There is no indication in the record that additional evidence relevant to the issues being addressed is available and not already part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

I.  Service Connection for Sleep Apnea

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty from September 1965 to December 1974.  His service treatment records are silent as to any complaints of or treatment for a sleeping disorder.

Post service treatment records reflect a diagnosis of sleep apnea beginning in August 2005.  Subsequent treatment records reflect ongoing treatment for this disorder.

In October 2006, the Veteran filed his present claim seeking service connection for sleep apnea.  The Veteran attributes his current sleep apnea to his inservice exposure to chemicals while working on transport planes.  

In April 2014, the Veteran underwent a VA examination for sleep apnea.  The VA examiner noted that the Veteran's electronic claims file had been reviewed.  The examination report noted the Veteran's history of having been diagnosed with sleep apnea in 2005.  In discussing his history of sleep problems, the Veteran indicated that he experienced fatigue and would fall asleep during military training.  He also reported an incident in which he fell asleep while driving his car in 1969.  Finally, he indicated that his spouse of 32 years reported that he snores.  Physical examination revealed a mild crowding of the posterior oropharynx.  The examination report listed a diagnosis of obstructive sleep apnea, severe by frequency of events, with severe oxygen desaturations.  The VA examiner then opined that it was "less likely as not" that the Veteran's current obstructive sleep apnea was caused by or a result of a disease or injury incurred during active duty service, to specifically include the Veteran's claimed inservice exposure to chemicals.  The VA examiner noted that this opinion was based upon medical literature review, clinical experience, examination of the Veteran, and a review of the Veteran's medical records.  Specifically, the VA examiner noted that there was no objective evidence of obstructive sleep apnea onset during or within two years of the Veteran's military service; that the Veteran's sleep apnea was not diagnosed for over 30 years after his separation from service; that medical literature does not support chemical exposure as an established cause for obstructive sleep apnea; and that the Veteran's gender, weight gain, body habitus, and oropharyngeal crowding are established risk factors of obstructive sleep apnea.  The examiner also noted that the Veteran's weight increased from 190 pounds upon separation from his military service to 230 pounds in July 2005, around the time of his diagnosis of obstructive sleep apnea; and the Veteran has a large neck size and exhibited oropharyngeal crowding on physical examination.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for sleep apnea.  The Veteran's service treatment records do not show any complaints of or treatment for a chronic sleep disorder.  The earliest post service complaint or diagnosis of any sleep disorder was not shown until 2005, 30 years after the Veteran's discharge from the service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (finding the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

In reaching the above conclusion, the Board accepts the Veteran's contentions of feeling tired and falling asleep at times during service and the statements of the Veteran's spouse that the Veteran snores.  This alone, however, does not establish a diagnosis of sleep apnea.  While the Veteran's and his spouse's statements are competent to report on factual matters of which he has first-hand knowledge, however, the Veteran and his spouse as laypersons have not been shown to be capable of making medical conclusions.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, his statements regarding causation are not competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board finds the April 2014 medical opinion provided by the VA examiner considered the Veteran's statements and those of his spouse, and is afforded great probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, the examiner's review of pertinent medical literature, the medical conclusion the physician reaches, and the rationale provided in support of that conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to this opinion is within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

There is no probative evidence linking the Veteran's current sleep apnea to his military service.  In fact, the probative medical opinion found the Veteran's sleep apnea unrelated to his military service.  In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Absent such a nexus, service connection cannot be established.  

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for sleep apnea, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Increased Evaluation for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The audiometric test results are then translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In August 2004, the RO issued a rating decision which granted service connection at an initial noncompensable evaluation for bilateral hearing loss, effective March 1, 2004.  In October 2006, the Veteran filed his present claim seeking an increased evaluation for this condition.

In August 2007, the Veteran underwent a VA audiological examination.  The report noted the Veteran's complaints of having difficulty understanding speech for the 

past twenty years.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
30
55
60
LEFT
20
35
65
80
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 37.5 decibels in the right ear and 62.5 decibels in the left ear.  Speech recognition ability was 96 percent in the right and 68 percent in the left ear.  The report concluded with a diagnosis of bilateral sensorineural hearing loss.  

Using Table VI, the August 2007 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level I hearing acuity in the right ear and Level V hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level I right ear hearing acuity with Level V left ear hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

In May 2014, the Veteran underwent a second VA audiological examination.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
65
70
LEFT
5
30
65
80
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 49 decibels in the right ear and 64 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 84 percent in the left ear.  The report concluded with a diagnosis of bilateral sensorineural hearing loss.  The examiner also noted that this condition would impact the Veteran's daily life and ability to work due to his having to have someone repeat something said to him two to three times so that he could hear it.

Using Table VI, the May 2014 VA audiological examination demonstrates that the Veteran's hearing impairment was manifested by Level II hearing acuity in the right ear, and Level III hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI. See 38 C.F.R. § 4.85, Table VI.  The right and left ear hearing loss shown in this audiological examination does not qualify as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Using Table VII, combining Level II hearing acuity with Level III hearing acuity results in a noncompensable evaluation for bilateral hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

A noncompensable evaluation represents the greatest degree of impairment shown throughout the appeal period.  Thus, there is no basis for a staged rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss, i.e., difficulty hearing, are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  38 C.F.R. § 3.321 (2015).  The Veteran's main complaint is reduced hearing acuity, which is precisely what is contemplated in the Rating Schedule in the rating assigned.  

The Veteran's only other service-connected disability is tinnitus, and a review of the record does not reveal an aggregate effect of the Veteran's service-connected disabilities so as to warrant an extraschedular referral.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014) (requiring consideration of the collective and combined effect of all of a Veteran's service-connected disabilities).  As the available schedular criteria for his service-connected disabilities are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).   

As the preponderance of the evidence is against the claim for a compensable rating for the Veteran's service-connected bilateral hearing loss, the benefit of the doubt rule is not applicable, and an initial compensable evaluation is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for obstructive sleep apnea is denied.

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


